Citation Nr: 0320966	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for status-post fracture of the right tibia and fibula, 
involving the medial plateau of the knee, shortening of the 
leg, and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by which 
the RO continued a 30 percent evaluation of the veteran's 
service-connected status post right tibia and fibula fracture 
with involvement of the medial plateau of the knee and 
degenerative changes.  


REMAND

The veteran contends that an increased rating is warranted 
because he wears a knee brace on the right knee and because 
the pain and swelling in the right knee has worsened.  

As noted above, by a June 1999 rating decision the RO denied 
a claim for a disability rating in excess of 30 percent under 
Diagnostic Code 5262, 38 C.F.R. § 4.71a (2002) because the 
evidence did not show that a brace was required due to 
nonunion with loose motion.  

Through his representative, the veteran also contends that a 
new VA examination should be provided because the evidence in 
the record is too old to adequately evaluate the state of the 
veteran's disorder.  The latest VA examination report in the 
record was conducted in February 1999.  The examination 
report relates a history of flares-up requiring the use of 
crutches or a cane.  The veteran reported fairly constant 
pain in the right knee, which was aggravated by prolonged 
standing and walking.  The veteran related that he limped and 
lacked full motion in the right knee.  The examiner noted 
that the veteran walked with an antalgic gait favoring the 
right leg and moved about, including climbing on and off the 
examining table, without apparent pain.  The right knee 
showed a 5 to 10 degree varus deformity, with no tenderness 
or swelling.  The knee extended to 0 degrees but flexed only 
to 120 degrees.  There was good anterior/posterior, and 
lateral ligamentous stability.  Relying on an x-ray report 
dated in April 1998, the examiner noted that there was a 
moderate degree of degenerative arthritis of the right knee.  

VA treatment records dated in July 1999 reflect complaints of 
painful degenerative joint disease in the right knee, which 
had worsened over the past few weeks.  This was a recurrence 
of the pain that the veteran had prior to a steroid injection 
approximately one year earlier.  There was pain with 
palpation of the right knee as well as with flexion.  A 
radiology report dated in July 1999 showed advanced 
degenerative arthritis of the right knee with marked joint 
narrowing, articular irregularity, subchondral cystic 
sclerosis, and hypertrophic spurring.  There was bilateral 
genu valgus.  

Considering that the February 1999 VA examination is now over 
four years old and that the VA treatment records from several 
months after that examination suggested that an increase had 
occurred in the severity of the veteran's symptomatology, a 
VA examination re-evaluating the veteran's disability is 
warranted.  

Finally, the Board notes that in a VA Form 21-4138 dated in 
April 2002, the veteran asked the RO to obtain outpatient 
treatment reports from VAMC Kansas City beginning in May 
2000.  The RO obtained VA treatment records dated from 
February 1999 to April 2000, from November 2000 to March 
2001, and from December 2001 to November 2002.  Since the 
veteran specifically identified VA treatment records dated 
from May 2000 to the present, absent some explanation for the 
absence of records during the intervals between May 2000 to 
November 2000, and March 2001 to December 2001, additional 
development should be made to either obtain these records or 
to explain why they could not be obtained.  VA medical 
records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The veteran should be 
specifically informed of the statutory 
provisions of the VCAA and the 
implementing regulations.  The veteran 
should be reminded of what must be shown 
to substantiate the claim for an 
increased rating and what, if any 
additional information or evidence he 
should submit to substantiate his claim.  
The veteran should be advised of the one-
year response period under 38 U.S.C.A. 
§ 5103(b) (West 2002).  The veteran 
should be asked to provide information 
regarding recent treatment for his 
service-connected right leg disability.  
The RO should attempt to obtain any 
identified records that are not already 
associated with the claims file.  

2.  The RO should insure that all VA 
treatment records are included in the 
claims file.  In particular, the RO 
should obtain any records of treatment 
provided for the service-connected 
fracture of the right tibia and fibula 
involving the medial plateau of the knee, 
shortening of the leg and degenerative 
changes from May 2000 through November 
2000, between March 2001 and December 
2001, and after November 2002.

3.  After the above development has been 
completed and any newly obtained evidence 
has been associated with the claims file, 
the veteran should be afforded a VA 
orthopedic examination to assess the 
severity of his fracture of the right 
tibia and fibula, involving the medial 
plateau of the knee, shortening of the 
leg and degenerative changes.  The 
examiner should review the claims file, 
paying particular attention to the 
February 1999 VA examination report and 
July 1999 VA treatment record, prior to 
conducting the examination.  Thereafter, 
the examiner should conduct range of 
motion studies on the veteran's right 
leg.  The examiner should indicate 
whether there is any limitation in the 
range of motion attributable to the 
veteran's service-connected disability.  
The veteran has reported increased pain 
in the knee and flare-ups that 
necessitate using crutches or a cane.  
The examiner should therefore determine 
the impact of that pain on the veteran's 
range of motion by stating at what degree 
such pain begins.  The examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments due to weakness, 
excess fatigability, incoordination, 
instability, pain, or flare-ups.  The 
examiner should portray these factors in 
terms of degrees of additional loss of 
motion (beyond that shown clinically).  
The examiner should also specify the leg 
length discrepancy in inches or 
centimeters.  

4.  After the above-requested 
development has been completed, the RO 
should review the record.  The RO should 
address whether any separate evaluations 
may be assigned for non-overlapping 
manifestations of the service-connected 
disability.  See 38 C.F.R. § 4.14 
(2002); Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), bearing in mind that 
a combined evaluation for the affected 
leg cannot exceed the rating for 
amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 
4.68 (2002).  If the benefit sought on 
appeal remains denied, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and allow them an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and appear at any requested hearing, and the period for 
providing information or evidence as set forth in 38 U.S.C.A. 
§ 5103(b) has expired, if applicable, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

